Citation Nr: 1629911	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  09-19 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) with headaches.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to an increased initial rating for bilateral pes planus, rated as 10 percent disabling prior to August 19, 2009, and as 30 percent disabling thereafter.  

8.  Entitlement to an initial compensable rating for residuals of a left foot fracture.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to August 1978; he had an earlier period of active duty for training from May 1974 to October 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of July 2007 and January 2011 of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2016, the Veteran testified at a Board hearing.  

The decision below addresses the diabetes claim.  The remaining claims are addressed in the remand section.


FINDING OF FACT

At his February 2016 hearing, the Veteran withdrew his claim of service connection for diabetes.  
CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for diabetes have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At his February 2016 hearing, the Veteran asked to withdraw his claim of service connection for diabetes.  Thus, as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of this issue, and the Veteran's claim of service connection for diabetes will be dismissed.  


ORDER

The appeal of the issue of entitlement to service connection for diabetes is dismissed.  


REMAND

For numerous reasons, the Veteran's remaining claims must be remanded. 

First, VA has a duty to obtain records in the care of federal agencies, including VA treatment records.  Though some VA treatment records have been associated with the Veteran's claims file, these records appear to be incomplete.  Indeed, the bulk of the VA treatment records that have been obtained were submitted to the RO by the Veteran himself.  On remand, VA must obtain the Veteran's complete VA treatment records and associate these records with his file.  

Second, at his hearing, the Veteran reported receiving outside treatment for his disabilities.  Though the record was held open at the hearing to allow the Veteran to submit any such private records in his care, the Veteran did not provide any records to VA.  On remand, the Veteran must again be provided the opportunity to submit such records directly or to allow VA to obtain such records on his behalf.  

Third, the Veteran underwent a VA examination for his back and bilateral knee claims in April 2007.  The conclusions offered at that examination, however, are inadequate.  See, generally, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA provides an examination, the examination and opinion must be adequate for rating purposes).  On remand, the Veteran must be afforded new examinations to determine the etiology of his claimed knee and back disabilities.  

Next, with respect to the Veteran's claim of service connection for residuals of a TBI with headaches, the Veteran contends that he suffered a TBI as a result of a December 1977 automobile accident while stationed in Germany.  Though service treatment records from this accident reflect that the Veteran did not lose consciousness and did not suffer from nausea or vomiting afterward, records do reflect that the Veteran complained of pain over his left eye area.  The Veteran was diagnosed as suffering from a contusion above his left eye, and he was given information regarding head injuries.  Considering that the Veteran is competent to report suffering from headaches, and given the fact that the Veteran suffered a head injury in service, the need for a VA examination is clear.  As the Veteran has not yet been provided such an examination, his claim must be remanded in order that he undergo a VA examination with a medical opinion.  

The same rationale underlies the Veteran's claim of service connection for hypertension.  Current treatment records reflect that the Veteran is diagnosed as suffering from hypertension.  While the Veteran's service treatment records do not show that he was treated for hypertension during his active service, his records do reflect some elevated blood pressure readings.  A VA examination with an accompanying etiology opinion is required.  

Finally, at his February 2016 hearing, the Veteran contended that both of his service-connected foot disabilities had worsened.  The Veteran last underwent a VA examination for his foot disabilities in 2009.  In light of both the Veteran's contentions and given that seven years have passed since the last examination, a new examination to determine the current severity of the Veteran's disabilities is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may provide releases for VA to obtain any outstanding private treatment records, or that, in the alternative, the Veteran may submit any such outstanding records directly to VA himself.  

2.  Obtain the Veteran's complete VA treatment records from all indicated sources and associate them with the claims file.  

3.  Following the above ordered development, schedule the Veteran for VA examinations before appropriate medical professionals to determine the nature and etiology of his claimed back and bilateral knee disabilities.  The entire claims file must be reviewed by the examiner.   

After examining the Veteran, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that any identified back and bilateral knee disabilities had their onset in or are related to the Veteran's active service, including his December 1977 motor vehicle accident.  

The examination report must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for a VA examination before an appropriate medical professional to determine the nature and etiology of his claimed residuals of a TBI, to include headaches.  The entire claims file must be reviewed by the examiner.   

After examining the Veteran, the examiner is to state whether it is at least as likely as not that the Veteran currently has any residuals of a TBI (to include headaches) as a result of his active service, including his December 1977 motor vehicle accident.  

The examination report must include a complete rationale for all opinions expressed.

5.  Schedule the Veteran for a VA examination before an appropriate medical professional to determine the nature and etiology of his claimed hypertension.  The entire claims file must be reviewed by the examiner.   

After examining the Veteran, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset in or is otherwise related to the Veteran's active service.  The examiner must discuss the various elevated blood pressure readings recorded during the Veteran's active service.  

The examination report must include a complete rationale for all opinions expressed.

6.  Schedule the Veteran for a VA examination before an appropriate medical professional to determine the current severity of his service-connected bilateral foot disabilities, namely pes planus and residuals of a left foot fracture.  The entire claims file must be reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

7.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


